Appeal by the de- *735fendant from a judgment of the County Court, Orange County (Berry, J.), rendered July 13, 2004, convicting him of two counts of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant executed a written waiver of his right to appeal. The waiver of the right to appeal encompassed any claim that the sentence imposed was excessive (see People v Blair, 26 AD3d 513 [2006]), as well as any claim that the defendant was entitled to youthful offender treatment (see People v Friedlander, 11 AD3d 556 [2004]).
The defendant’s remaining contention is unpreserved for appellate review. Mastro, J.P., Covello, Angiolillo and Dickerson, JJ., concur.